Appeal by defendant from a judgment of the Supreme Court, Suffolk County (Stark, J.), rendered November 23,1979, convicting him of manslaughter in the first degree (to cover Indictment Nos. 2224/78 and 1313/78), upon his plea of guilty, and imposing sentence. The judgment brings up for review the denial, after a hearing, of defendant’s motion to suppress his statements to the police and to an Assistant District Attorney. Judgment reversed, on the law, defendant’s motion is granted, the plea is vacated, and the case is remitted to the Supreme Court, Suffolk County, for further proceedings on Indictment Nos. 1313/78 and 2224/78. When the police arrested defendant for the crimes charged in Indictment No. 2224/78, they knew that he was represented by an attorney with respect to Indictment No. 1313/78. Accordingly, the statements which they elicited from defendant, and the statements subsequently elicited by an Assistant District Attorney, must be suppressed (see People v Rogers, 48 NY2d 167). Damiani, J. P., Titone, Thompson and Bracken, JJ., concur.